DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 3/9/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1-3, 6, 12, and 13 have been amended.  Claims 16 and 17 have been cancelled. 
The objections to the specification have been withdrawn. 
The objections to claims 2, 6, and 12 have been withdrawn.
The objection to claim 17 has been rendered moot by the cancellation of that claim. 
The rejections of claims 16 and 17 under 35 U.S.C. 112(a) and 112(b) have been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 32-33, filed 3/9/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-15 under 35 U.S.C. 112(a) have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a small spatial sound source orientation detecting device, comprising a circuit board; three or more MEMS acoustic electric transducers fixedly arranged on the circuit board and in a centrosymmetric distribution; wherein a distance between adjacent MEMS acoustic-electric transducers is not more than one-half of a shortest wavelength of a sound source signal; the centrosymmetric distribution indicates that the three or more MEMS acoustic electric transducers are symmetric with respect to a central point on the circuit board; and a micro-control unit, wherein each MEMS acoustic-electric transducer is electrically connected to the micro-control unit, respectively; and wherein the micro-control unit is configured to obtain an orientation information of spatial sound source based on acoustic signals collected by the three or more MEMS acoustic-electric transducers; the micro-control unit and the three or more MEMS acoustic-electric transducers are fixedly connected through solder joints on the circuit board.
The claimed limitations as recited in claim 1, in particular, “three or more MEMS acoustic electric transducers fixedly arranged on the circuit board and in a centrosymmetric distribution; wherein a distance between adjacent MEMS acoustic-electric transducers is not more than one-half of a shortest wavelength of a sound source signal; the centrosymmetric distribution indicates that the three or more MEMS acoustic electric transducers are symmetric with respect to a central point on the circuit board, and the three or more MEMS acoustic-electric transducers are fixedly connected 
The closest prior art, Liu et al. (CN 106526533A, see PTO-892 of Office Action dated 6/16/2021), teaches a small spatial sound source orientation detecting device, comprising a circuit board; three or more MEMS acoustic-electric transducers are fixedly arranged on the circuit board and centrosymmetric distribution; and a micro-control unit, each MEMS acoustic-electric transducer is electrically connected to the micro-control unit, respectively; the micro-control unit is configured to obtain an orientation information of spatial sound source based on acoustic signals collected by the three or more MEMS acoustic-electric transducers. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in claim 1, in particular, “three or more MEMS acoustic electric transducers fixedly arranged on the circuit board and in a centrosymmetric distribution; wherein a distance between adjacent MEMS acoustic-electric transducers is not more than one-half of a shortest wavelength of a sound source signal; the centrosymmetric distribution indicates that the three or more MEMS acoustic electric transducers are symmetric with respect to a central point on the circuit board, and the three or more MEMS acoustic-electric transducers are fixedly connected through solder joints on the circuit board”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645